

Exhibit 10.1
 


 
FIFTH SUPPLEMENTAL INDENTURE, dated as of April 3, 2006, between Lincoln JP
Holdings, L.P., an Indiana limited partnership (“Lincoln JP Holdings”), having
its principal office at c/o Lincoln National Corporation, Centre Square - West
Tower, 1500 Market Street, Suite 3900, Philadelphia, Pennsylvania 19102-2112,
and Wachovia Bank, National Association (formerly known as First Union National
Bank of North Carolina), a national banking association organized and existing
under the laws of the United States, as trustee (herein called the “Trustee”).
 
RECITALS
 
Jefferson-Pilot Corporation, a North Carolina corporation (the “Company”) has
executed and delivered to the Trustee an Indenture, dated as of November 21,
1995 (the “Indenture”), providing for the issuance from time to time of its
unsecured debentures, notes, or other evidences of indebtedness (the
“Securities”), to be issued in one or more series.
 
Pursuant to an Agreement and Plan of Merger, dated as of October 9, 2005, as
amended, between the Company, Lincoln National Corporation, an Indiana
corporation, Quartz Corporation, a North Carolina Corporation, and Lincoln JP
Holdings, the Company is, concurrently with the execution and delivery of this
Fifth Supplemental Indenture, merging with and into Lincoln JP Holdings (the
“Merger”), with Lincoln JP Holdings being the surviving entity.
 
Section 801 of the Indenture, as it applies to each series of Securities
outstanding, provides that Lincoln JP Holdings, as the surviving entity of the
Merger, is required to expressly assume, by a supplemental indenture, the due
and punctual payment of the principal of and any premium and interest on all the
Securities and the performance or observance of the Company’s covenants and
obligations under the Indenture.
 
Section 901(1) of the Indenture permits the execution of supplemental indentures
without the consent of any Holders to evidence the succession of another Person
to the Company and the assumption by any such successor of the covenants of the
Company in the Indenture and in the Securities.
 
Pursuant to the foregoing authority, Lincoln JP Holdings proposes, in and by
this Fifth Supplemental Indenture, to supplement and amend the Indenture.
 
All things necessary to make this Fifth Supplemental Indenture a valid agreement
of Lincoln JP Holdings, and a valid supplement to the Indenture, have been done.
 
 

--------------------------------------------------------------------------------


 
All capitalized terms used in this Fifth Supplemental Indenture and not defined
herein shall have the meanings assigned to them in the Indenture.
 
NOW, THEREFORE, THIS FIFTH SUPPLEMENTAL INDENTURE WITNESSETH:
 
For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities or of series thereof, as
follows:
 
ARTICLE ONE
 
ASSUMPTION OF OBLIGATIONS
 
SECTION 1.01.  Succession by Merger. As of the effective time of the Merger, (i)
Lincoln JP Holdings shall become the successor to the Company for all purposes
of the Indenture, and (ii) Lincoln JP Holdings hereby expressly assumes the due
and punctual payment of the principal of and any premium and interest on all the
Securities and the performance or observance of every covenant and obligation
under the Indenture on the part of the Company to be performed or observed.
 
ARTICLE TWO
 
MISCELLANEOUS
 
SECTION 2.01.  Ratification. The Indenture, as supplemented and amended by this
Fifth Supplemental Indenture, is in all respects ratified and confirmed, and the
Indenture, this Supplemental Indenture and all indentures supplemental thereto
shall be read, taken and construed as one and the same instrument.
 
SECTION 2.02.  Trustee Not Responsible for Recitals. All recitations or recitals
contained in this Fifth Supplemental Indenture are made by and on behalf of
Lincoln JP Holdings only, and the Trustee is in no way responsible for the
correctness of any statement herein contained or for the validity or sufficiency
of this Fifth Supplemental Indenture.
 
SECTION 2.03.  Governing Law. This Fifth Supplemental Indenture shall be
governed by and construed in accordance with the laws of the State of New York.
 
SECTION 2.04.  Supplemental Indenture May be Executed in Counterparts. This
instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental
Indenture to be duly executed, and their respective corporate seals to be
hereunto affixed and attested, all as of the day and year first above written.
 


LINCOLN JP HOLDINGS, L.P.
 
By: Lincoln JP Company, LLC, its general partner
 
By: Lincoln National Corporation, its sole member
 
By: /s/ Duane Bernt    
Name: Duane Bernt
Title: Vice President and Treasurer
 
Attest:




/s/ C. Suzanne Womack
Name: C. Suzanne Womack
Title: 2nd VP, Corp. Secretary


WACHOVIA BANK, NATIONAL ASSOCIATION
as Trustee




By: /s/ Patrick L. Teague
Name: Patrick L. Teague
Title: Vice President


Attest:




/s/ Paul Anatrella
Name: Paul Anatrella
Title: Vice President
 

--------------------------------------------------------------------------------